Case: 18-14459    Date Filed: 03/26/2019     Page: 1 of 12


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14459
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:17-cv-00077-LGW-BWC



SREDRICK JONES,
as the surviving spouse of Brandi Nicole Griffin Jones,

                                                                 Plaintiff–Appellant,

                                      versus

DR. STEVE ANDERSON BEHAVIORAL MEDICINE, LLC, et al.,

                                                                          Defendants,

D.O. WALLACE STEVE ANDERSON,
in his individual and professional capacity,
LPN TAMMY NICHOLE BASS,
in her individual and professional capacity,
SOUTH GEORGIA CORRECTIONAL MEDICINE, LLC,
KIM PHILLIPS,
in his individual capacity,
DOYLE WOOTEN,
in his individual and professional capacity,

                                                             Defendants–Appellees.
              Case: 18-14459    Date Filed: 03/26/2019    Page: 2 of 12


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (March 26, 2019)

Before WILSON, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Sredrick Jones, surviving spouse of Brandi Jones, appeals the summary

judgment in favor of Doyle Wooten, the Sheriff of Coffee County; South Georgia

Correctional Medicine, LLC, the medical services provider for the Coffee County

Jail; and Nurse Tammy Bass. See 42 U.S.C. § 1983. Jones complained that the

officials’ deliberate indifference to the medical needs of his spouse during her

pretrial detention caused her death. Brandi Jones reported undergoing treatment for

mental illnesses and taking Subutex, a drug used to treat opioid addiction, to Nurse

Bass during an intake evaluation, but Jones received no medicine because she

denied abusing drugs and exhibited no signs of substance abuse. On her third day

in jail, Jones suddenly had convulsions and was transported to a hospital, where

she passed away four days later. The district court ruled that Nurse Bass and

Sheriff Wooten were entitled to qualified immunity and that South Georgia

Correctional Medicine was not liable because its employee, Nurse Bass, did not

violate Jones’s constitutional rights. We affirm.


                                          2
              Case: 18-14459      Date Filed: 03/26/2019   Page: 3 of 12


                                 I. BACKGROUND

      On July 8, 2015, Brandi Jones was arrested and booked into the Coffee

County Jail at 6:45 p.m. At 10:50 p.m., Nurse Bass interviewed Jones and obtained

her written consent to obtain “all medical records and/or information, . . . including

any hospital or medical doctor or another place where medical records may be

located.” Jones reported that she was receiving treatment for mental illnesses from

Dr. Mubbashir Khan, a local physician. Jones reported taking Subutex, but because

she denied abusing drugs, Nurse Bass thought Jones was “misus[ing]” Subutex.

Jones did not exhibit any signs of acute distress or other symptoms of substance

abuse, and Nurse Bass was unaware that discontinuing Subutex could cause drug

withdrawal syndrome. Nurse Bass classified Jones for routine supervision and

placed her in the general population of the jail.

      Unbeknownst to Nurse Bass, when Jones entered the Coffee County Jail, she

had active prescriptions for Xanax, Subutex, Lexapro, Neurontin, and Seroquel.

During Jones’s detention, the jail had a policy that, “if alcohol and drug abuse

related problems are identified, the jail nurse will refer the inmate/patient to the

jail’s medical director.” The jail also had a kiosk where inmates could request an

appointment with medical staff.

      On the morning of July 9, 2015, officers transported Jones to Atkinson

County on an outstanding arrest warrant. Wendy Funderburk, the assistant to the


                                           3
              Case: 18-14459     Date Filed: 03/26/2019   Page: 4 of 12


Sheriff of Atkinson County, talked to Jones and observed that she “was in a very

good mood and “did not appear ill and looked fine.” Jones returned to the Coffee

County Jail around 12:53 p.m.

      Around 6:00 p.m. on July 10, 2015, Jones attended a church service in the

jail led by Jan Boettcher. Boettcher noticed that Jones was “full of life, vibrant, and

energetic.” And Jones’s cellmate, Josie Lee Travis, witnessed her “g[et] saved”

and tell other attendees about her baby. When the two women returned to their cell,

Travis noticed that Jones was not eating, she was pale and sweaty, and she was

sleeping a lot. Travis asked Jones why she was “sleeping so much,” and she replied

that she was “coming off Suboxone and Xanax.” Travis advised Jones to request

medical treatment.

      Around 12:37 a.m. the morning of July 11, 2015, Travis heard Jones having

convulsions and breathing deeply. Travis saw her “hit the wall” and noticed that

she could not move. Travis activated an alarm in their cell, but when officers

arrived, Jones had stopped breathing. Officers attempted to resuscitate her while

they waited for an ambulance to arrive.

      Emergency technicians transported Jones to the Coffee County Regional

Medical Center, where she passed away on July 15, 2015. A coroner classified

Jones’s death as “undetermined.” The coroner reported that Jones’s “cause of death

[was] most likely due to drug withdrawal syndrome” based on her comment about


                                           4
              Case: 18-14459    Date Filed: 03/26/2019   Page: 5 of 12


“‘coming off’ of Xanax and Subutex,” Travis’s statements that Jones had been

“sleeping and not eating for the past two days” and had a “seizure-type activity,”

“the hospital clinical diagnosis of anoxic encephalopathy,” her “negative hospital

admission blood toxicology,” and “the lack of cause of death-specific autopsy

findings.”

      Sredrick Jones filed in a Georgia court a 20-count complaint against Nurse

Bass, her employers, Dr. Wallace Anderson and South Georgia Correctional

Medicine, Sheriff Wooten, and the administrator of his jail, Captain Kim Phillips,

and they removed the action to the district court. Later, Sredrick Jones amended his

complaint to allege that Nurse Bass, Dr. Anderson, South Georgia Correctional

Medicine, Sheriff Wooten, and Captain Phillips were deliberately indifferent to

Brandi Jones’s serious medical needs, in violation of the Fourteenth Amendment.

Sredrick Jones also alleged that Sheriff Wooten had failed to train his officers how

to identify inmates with withdrawal syndrome; that South Georgia Correctional

Medicine had a custom or policy of deliberate indifference; and that Nurse Bass,

Dr. Anderson, and South Georgia Correctional Medicine had been negligent in

violation of state law.

      All the defendants moved for summary judgment. The officials argued that

they were entitled to qualified immunity. South Georgia Correctional Medicine




                                         5
              Case: 18-14459     Date Filed: 03/26/2019     Page: 6 of 12


moved for summary judgment based on sovereign immunity under the Georgia

Constitution and under the Eleventh Amendment.

      After Sredrick Jones dismissed his claims against Dr. Anderson, the district

court granted the remaining defendants’ motions for summary judgment and

declined to exercise supplemental jurisdiction over his claims under state law. The

district court ruled that Nurse Bass did not violate Brandi Jones’s constitutional

rights because she did not exhibit an obvious need for medical treatment.

Alternatively, the district court ruled that Sredrick Jones failed to establish that

Nurse Bass knew his spouse faced a substantial risk of serious harm if she

discontinued using Subutex or that the nurse deliberately disregarded any risk of

serious harm or acted with gross negligence by failing to order Brandi Jones’s

medical and prescription records. Next, the district court ruled that Sheriff Wooten

did not participate in Brandi Jones’s treatment and that he was not liable as a

supervisor because no clearly established law required him to train his officers

about drug withdrawal syndrome. And, in the alternative, the district court ruled

that Sheriff Wooten had not acted with deliberate indifference to the need to train

because he had contracted with a medical services company for inmates’ treatment

and he had instituted a system for inmates to report their health issues. Finally, the

district court ruled that it did not have “to address [Sredrick Jones’s] municipal

liability claim against [South Georgia Correctional Medicine]” because he had


                                           6
              Case: 18-14459     Date Filed: 03/26/2019   Page: 7 of 12


been unable to prove that Nurse Bass violated Brandi Jones’s constitutional rights

and he had voluntarily dismissed his claims against Dr. Anderson.

                          II. STANDARD OF REVIEW

      We review de novo a summary judgment based on qualified immunity. Nam

Dang by & through Vina Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1278

(11th Cir. 2017). Summary judgment is appropriate when there exists no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). We “resolve all issues of material fact in favor of the

plaintiff” and “then answer the legal question of whether the defendant is entitled

to qualified immunity under that version of the facts.” Lee v. Ferraro, 284 F.3d
1188, 1190 (11th Cir. 2002) (internal quotation marks and citation omitted).

                                 III. DISCUSSION

      Qualified immunity shields government officials who are acting within their

discretionary authority from liability when “their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Nam Dang, 871 F.3d at 1278 (quoting Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982)). If an official is acting within the scope of his discretionary

authority when he or she committed the allegedly unlawful actions, the plaintiff

must prove “that qualified immunity is not appropriate.” Lee, 284 F.3d at 1194.

“We are required to grant qualified immunity to a defendant official unless the


                                          7
              Case: 18-14459      Date Filed: 03/26/2019     Page: 8 of 12


plaintiff can demonstrate two things: (1) that the facts, when construed in the

plaintiff’s favor, show that the official committed a constitutional violation and, if

so, (2) that the law, at the time of the official’s act, clearly established the

unconstitutionality of that conduct.” Singletary v. Vargas, 804 F.3d 1174, 1180

(11th Cir. 2015).

      Sredrick Jones argues that Nurse Bass, South Georgia Correctional

Medicine, and Sheriff Wooten violated the constitutional rights of his spouse

during her pretrial detention. Because the parties agree that the officials were

acting within their discretionary authority, they were not liable unless they “acted

with deliberate indifference to” Brandi Jones’s “objectively serious medical need.”

Harper v. Lawrence Cty., Ala., 592 F.3d 1227, 1234 (11th Cir. 2010) (quoting

Burnette v. Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008)). “[A] ‘serious medical

need’ [is] one that is diagnosed by a physician as requiring treatment or one that is

so obvious that a lay person would recognize the need for medical treatment.”

Burnette, 533 F.3d at 1330. To exhibit deliberate indifference, the officials had to

have subjective knowledge of a risk of serious harm to Jones and had to have

disregarded that risk by acting with more than gross negligence. Id.

      Nurse Bass did not violate Brandi Jones’s constitutional rights. Even if we

assume that Jones had an objectively serious medical need, Nurse Bass was not

subjectively aware that she was at substantial risk of developing drug withdrawal


                                            8
              Case: 18-14459     Date Filed: 03/26/2019     Page: 9 of 12


syndrome. See id. Sredrick Jones argues that his spouse had active prescriptions for

several medications, but she told Nurse Bass that she was taking only Subutex.

And Nurse Bass thought she was “misus[ing]” Subutex because she denied abusing

drugs and she did not appear to be in acute distress or exhibit any other symptom

of substance abuse. Nurse Bass testified that she was “unaware” that discontinuing

Subutex could cause drug withdrawal syndrome. Although Nurse Bass knew “a

sudden stoppage of Xanax [could] cause withdrawal syndrome,” Jones’s use of

that medicine was never communicated to Nurse Bass or to any other jail official.

Jones and her cellmate, Travis, also never reported that Jones was sleeping

excessively and fasting, which might have alerted officials that Jones required

medical attention. Nurse Bass never was “aware of facts from which the inference

could [have] be[en] drawn that a substantial risk of serious harm exist[ed]” for

Jones. See id. (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

      Sredrick Jones argues that Nurse Bass acted with deliberate indifference by

failing to order Brandi Jones’s medical and pharmaceutical records, but no

evidence established that Nurse Bass’s failure to order records manifested a

conscious disregard for Jones’s health. “No liability arises under the Constitution

for ‘an official’s failure to alleviate a significant risk that he should have perceived

but did not,’” id. at 1331 (quoting Farmer, 511 U.S. at 838), and we must judge

Nurse Bass’s conduct in the light of the information available to her. Nurse Bass


                                           9
             Case: 18-14459     Date Filed: 03/26/2019    Page: 10 of 12


might “not escape liability if the evidence showed that [she] merely refused to

verify underlying facts that [she] strongly suspected to be true, or declined to

confirm inferences of risk that [she] strongly suspected to exist,” Farmer, 511 U.S.

at 843 n.8, but Nurse Bass never suspected that Jones was at risk of any harm. Had

Nurse Bass known that discontinuing Subutex could cause drug withdrawal

syndrome or that Jones had been taking Xanax, the failure to administer

medication to her might have been so cursory as to amount to a conscious

disregard of her medical needs. See Burnette, 533 F.3d at 1330. But Sredrick Jones

never established that Nurse Bass was aware that Brandi Jones had a serious

medical need that warranted further investigation and declined to pursue the matter

further.

      Sredrick Jones’s claim against South Georgia Correctional Medicine fails as

a matter of law. “[W]hen a private entity contracts with a county to provide

medical services to inmates, it performs a function traditionally within the

exclusive prerogative of the state and becomes the functional equivalent of the

municipality under section 1983.” Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310

(11th Cir. 2011) (internal quotation marks and citation omitted). Sredrick Jones

had to prove that the agents of South Georgia Correctional Medicine violated his

spouse’s constitutional rights and its policy or custom was the “moving force

behind” the deprivation of her rights. See id. Because Brandi Jones did not suffer a


                                          10
             Case: 18-14459     Date Filed: 03/26/2019    Page: 11 of 12


constitutional violation, South Georgia Correctional Medicine was not subject to

municipal liability. See Los Angeles v. Heller, 475 U.S. 796, 799 (1986).

      The failure of Sheriff Wooten to train his officers regarding drug withdrawal

syndrome did not exhibit deliberate indifference to Brandi Jones’s constitutional

rights. Sredrick Jones argues that Sheriff Wooten refrained from training his

officers although he knew training was needed based on “a widespread pattern of

prior abuse” of “inmates suffering withdrawal”; caselaw that makes it unlawful to

delay or to withhold from inmates treatment for alcohol withdrawal syndrome; and

“obvious” guidance provided in our precedents. See Keith v. DeKalb Cty., Ga., 749
F.3d 1034, 1053 (11th Cir. 2014); Willingham v. Loughnan, 321 F.3d 1299, 1302

(11th Cir. 2003). But Sredrick Jones’s evidence fails to establish that inmates were

neglected or denied treatment by untrained employees. See Keith, 749 F.3d at

1053. Nurse Bass’s testimony that she saw more than 50 inmates suffering from

withdrawal syndrome at the jail established only that inmates experienced

withdrawal syndrome. And Travis, who witnessed inmates suffering from

withdrawal syndrome, said the jail “most of the time. . . put them on Vistaril and

something for nausea . . . .” Sredrick Jones also cites no precedent that clearly

established the need for Sheriff Wooten to train his officers to identify drug

withdrawal syndrome. See id. Our caselaw may “put supervisors on notice that

policies or customs of delayed investigation into and the treatment of alcohol


                                          11
             Case: 18-14459     Date Filed: 03/26/2019    Page: 12 of 12


withdrawal would be unlawful,” Harper, 592 F.3d at 1237, but it does not address

training officers to identify signs of drug withdrawal, see Hoyt v. Cooks, 672 F.3d
972, 977 (11th Cir. 2012) (“[P]recedent . . . [must] stake[] out a bright line.”). And

our precedents that hold that the “knowledge of the need for medical care and an

intentional refusal to provide that care constitutes deliberate indifference,” Adams

v. Paog, 61 F.3d 1537, 1543 (11th Cir. 1995), do not make it “obvious” that

officers at the Coffee County Jail required better training. See Willingham, 321
F.3d at 1302. The record contains no evidence that a jail official subjectively knew

that Brandi Jones needed medical care.

                                IV. CONCLUSION

      We AFFIRM the summary judgment in favor of Nurse Bass, South Georgia

Correctional Medicine, and Sheriff Wooten.




                                          12